DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          TRAVIS L. JACKSON,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D16-2157

                             [August 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No. 13-CF-010976-
AMB.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

GROSS, J.

   We affirm appellant’s convictions and write to address one issue.

    Appellant was jointly tried along with his co-defendant. At trial, the
state sought to introduce a still photograph taken from the convenience
store security video to show that appellant’s mother had previously
identified the co-defendant in the photograph, which had her initials
written at the top. Following Ibar v. State, 938 So. 2d 451 (Fla. 2006), the
trial court precluded the admission of the photograph. During trial, the
co-defendant asked certain questions of a detective on cross-examination
regarding prior identifications, which, as the trial court ruled, opened the
door to the evidence previously held inadmissible.

   On appeal, appellant challenges the admission of that testimony
against him. He relies on United States v. White, 887 F.2d 267 (D.C. Cir.
1989), which holds that the opening-the-door doctrine does not apply to
testimony elicited by co-defendants. White clearly states its holding:
      The prosecution may not gain, through the device of a joint
      trial, admission against one defendant of otherwise
      inadmissible evidence on the happenstance that the door to
      admitting the evidence has been opened by a co-defendant.

Id. at 270.

   We do not reach the White issue because appellant failed to preserve it
by raising the “specific ground” of the objection at trial. § 90.104(1), Fla.
Stat. (2017); Vergara v. State, 486 So. 2d 14, 15 (Fla. 3d DCA 1986)
(appellant’s failure to specifically object at trial failed to preserve his
objection based on Bruton v. United States, 391 U.S. 123 (1968)).
Appellant’s objection to “hearsay” at trial was insufficient to put the court
on notice of the White issue he now raises on appeal.

   Affirmed.

CONNER and KLINGENSMITH, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                    -2-